DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered.
Response to Amendment
The Amendment filed 1/20/21 has been entered.  Claims 1- 2, 8 and 11 are amended.  Claim 15 is canceled.  Claims 21- 23 are added.  Claims 1- 2, 4- 5, 7- 13 and 21- 23 are pending and being addressed by this Action.
Response to Arguments
Applicant's arguments filed 1/20/21 have been fully considered but they are not persuasive. 
After further consideration, and in light of applicant’s amendment and arguments, the examiner now considers the default shape of the Walters suture to be when the suture is removed from the mandrel, when the suture takes on a flattened sleeve-like shape with an annular cross-section.

In response to applicant’s argument that Walters does not disclose “a tubular wall that defines a hollow core with a default cylindrical cross-sectional shape” as required by claim 1 because the specification in the Walters reference appears to teach away from a “cylindrical shape,” the Office respectfully submits that the terminology used in the Walters reference is not limiting to the broadest reasonable interpretation of the applicant’s claim language.  That is to say, the examiner's interpretation of a prior art reference is not limited to the terminology of the reference.  A cylindrical cross-sectional shape broadly encompasses multiple types of cylinders, including, but not limited to, a cylinder with a circular cross-section and a cylinder with an elliptical cross-section.  After considering applicant’s arguments, it is the examiner’s conclusion that even though Walters appears to be teaching away from a circular cylindrical cross-sectional shape in P. [0002] as pointed out by applicant in the Remarks, filed 1/20/21, Walters’ definition of a cylindrical cross-sectional shape is too limiting.  Since Walters discloses an empty bore 102 that takes “a flattened sleeve-like shape with an annular cross-section” when removed from a mandrel (See Fig. 2) (P. [0018] - - emphasis added), Walters discloses a default elliptical cylindrical cross-sectional shape, and as such, Walters meets the requirements of the limitation because applicant’s claim does not require a circular cylindrical cross-sectional shape.  Since applicant's argument falls based on the fact 
In response to applicant’s argument that Walters does not teach or suggest a suture having a non-tubular portion located at a first end and/or a second end of the suture, the Office respectfully submits that because the Walters suture is swaged or crimped at the first end in order for the suture to be retained in the bore of the needle, it would have been obvious to one having ordinary art at the time of the applicant’s invention to modify the first and/or second ends of the suture associated with Walters to include a closely crimped portion that seals the already pre-flattened annular cross-section until it forms a non-tubular portion because it would be a predictable result of crimping an already pre-flattened annular portion to attach a first and/or second end to a needle.  Additionally, it is noted that the applicant’s invention similarly describes the non-tubular portion could be for attaching the first end 14a of the suture 14 to the needle 12 in P. [0040] of applicant’s Specification).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1- 2, 5, 7- 10, 12- 13 and 21- 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walters et al. (US Pub. No. 2005/0119696 A1) in view of O’Connor (US Pat. No. 5,450,860) and Frigstad et al. (US Pub. No. 2011/0108039 A1).  Walters was cited in the Final Office Action, mailed 7/17/20.  O’Connor and Frigstad were cited in the Non-Final Office Action, mailed 06/06/19.

    PNG
    media_image1.png
    501
    407
    media_image1.png
    Greyscale

Regarding claims 1, 5 and 21, Walters discloses a medical device comprising: 
a surgical needle (150) (Fig. 5B); and
an elongate mesh suture (100) (Figs. 1- 2, 4- 7) having a first end (E1) (See Annotated Fig. 5B - - below dashed line) attached to the surgical needle (150) and a second end (E2) (See Annotated Fig. 5B - - above dashed line) located away from the surgical needle (150), the elongate mesh suture (100) comprising: 
a tubular wall (110, 120, 130) (Fig. 3) (P. [0019] - - plurality of filaments braided around mandrel form tubular wall) that defines a hollow core (102) (Fig. 2) with a default cylindrical cross-sectional shape (See Fig. 2) (P. [0018] - - an empty bore 102 that takes 
multiple pores extending through the tubular wall (See Fig. 3) (Ps. [0019]- [0020] - - braiding of filaments at angles in orderly patterns shown in Fig. 3 create pores, gaps, openings or interstices); and
wherein the elongate mesh suture has a diameter in a range of approximately 1 mm to approximately 5 mm (See Fig. 2) (P. [0020] - - flattened width, “w” of about 0.045 inches (1.43 mm) is interpreted as “a diameter” out of many possible diameters).
(claims 1 and 21) Walters does not specifically disclose a non-tubular portion at a first end.
(claims 1 and 21) However, because the Walters suture (100) is swaged or crimped at the first end (E1) in order to the suture (100) to be retained in the bore of the needle (154) (Fig. 5B) (P. [0023]), it would have been obvious to one having ordinary art at the time of the applicant’s invention to modify the first and/or second ends of the suture associated with Walters to include a closely crimped portion that seals the already pre-flattened annular cross-section until it forms a non-tubular portion because it would be a predictable result of crimping an already pre-flattened annular portion to attach a first and/or second end to a needle.  Additionally, it is noted that the applicant’s invention similarly describes the non-tubular portion could be for attaching the first end 14a of the suture 14 to the needle 12 in P. [0040] of applicant’s Specification).
(claims 1 and 5) Walters does not disclose
a specific length; 
a diameter between 2 mm and 5 mm.

(claim 1) a length of greater than or equal to approximately 20 centimeters (Col. 5, l. 54- 57 - - “a length of about 10-20 cm (within a broad range of greater than about 5cm)” falls within the claimed range of greater than or equal to approximately 20 centimeters);
(claim 5) wherein the elongate mesh suture has a diameter in a range of approximately 2 mm to approximately 5 mm (Col. 5, l. 54- 57 - - “a broad range of 1.0 to 3.0 mm” falls within the claimed range of approximately 2 mm to approximately 5 mm).
It would have been obvious to one having ordinary art at the time of the applicant’s invention to dimension the elongated suture device disclosed by Walters such that it has a length greater than or equal to approximately 20 centimeters and a diameter in a range of approximately 2 mm to approximately 5 mm as taught by O’Connor because the dimensions would avoid the need for extra pledgets, anchors or similar reinforcement devices and allow for tissue in-growth (O’Connor - - Col. 3, l. 58- Col. 4, l. 7).  The motivation for the modification would have been to prevent pull-out of the elongated tissue repair device, thereby providing a secure repair.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to dimension the elongated suture device disclosed by Walters such that it has a length greater than or equal to approximately 20 centimeters and a diameter in a range of approximately 2 mm to approximately 5 mm as taught by O’Connor, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Walters in view of O’Connor is silent regarding the pore size.
However, Frigstad teaches a tissue ingrowth mesh material (74) (Fig. 18D), which is reasonably pertinent to the problem of providing tissue ingrowth, 
(claim 1) the ingrowth mesh material (74) having a pore size between 200 microns and 3 millimeters (P. [0057] - - between 200 and 600 microns is included in the range of between 200 microns and 3 millimeters);
It would have been obvious to one having ordinary skill in the art at the time the applicant’s claimed invention was made to modify the pore size of the device associated with Walters in view of O’Connor to be between 200 and 600 microns as taught by Frigstad because that pore size provides sufficient permeability to allow for tissue in-growth, thereby facilitating epithelialization (Frigstad - - P. [0046]).  The motivation for the modification would have been to permanently occlude the pores of the mesh with tissue ingrowth, thereby anchoring the mesh to the target tissue (Frigstad - - P. [0046]). 
Regarding claim 2, Walters in view of O’Connor and Frigstad disclose the apparatus of claim 1, Walters further disclosing wherein the tubular wall of the elongate mesh suture 110, 120, 130) extends along an entire length of the elongate mesh suture (100), other than a length of the non-tubular portion (P. [0018] - - formation on a constant diameter mandrel 90 and set width along longitudinal axis “A” is interpreted as a uniform diameter from the first end to the second end).
Regarding claim 7, Walters in view of O’Connor and Frigstad disclose the apparatus of claim 1, Walters further disclosing wherein the elongate mesh suture (100) 
Regarding claim 8, Walters in view of O’Connor and Frigstad disclose the apparatus of claim 1, Walters further disclosing wherein the tubular wall of the elongate mesh suture (100) is radially deformable from a first cross-sectional profile (Fig. 2) to a second cross-sectional profile (Fig. 7) when lateral stress is applied to the elongate mesh suture (100) (P. [0024]).
Regarding claim 9, Walters in view of O’Connor and Frigstad disclose the apparatus of claim 8, Walters further disclosing wherein the first cross-sectional profile (Fig. 2) is radially symmetric (Fig. 2) (P. [0018] - - an ellipse is radially symmetric).
Regarding claim 10, Walters in view of O’Connor and Frigstad disclose the apparatus of claim 9, Walters further disclosing wherein the second cross-sectional profile (Fig. 7) is at least partially collapsed (P. [0024]).
Regarding claim 12, Walters in view of O’Connor and Frigstad disclose the apparatus of claim 1, Walters further disclosing further comprising an anchor (140) (Fig. 4) attached to the second end of the elongate mesh suture (E2) for preventing suture (100) pull through during use, at least a portion of the anchor (140) having a diameter that is larger than the diameter of the elongate mesh suture (100) (See Fig. 4).
Regarding claim 13, Walters in view of O’Connor and Frigstad disclose the apparatus of claim 12, Walters further disclosing wherein the anchor (140) is selected 
Regarding claims 22- 23, Walters in view of O’Connor and Frigstad disclose the apparatus of claim 1, but
Walters does not specifically disclose
(claim 22) wherein the non-tubular portion is located at the second end;
(claim 23) wherein the non-tubular portion comprises:
a first non-tubular portion located at the first end; and
a second non-tubular portion located at the second end.
However, O’Connor teaches an elongated tissue repair device (10) for drawing through tissue in order to plicate tissues (Col. 5, l. 25- 36) having
(claim 22) wherein the non-tubular portion is located at the second end (22) (Fig. 1 - - recessed shank end 22 into which elongated tissue repair device is inserted) (O’Connor - - Col. 7, l. 4- 19);
(claim 23) wherein the non-tubular portion comprises:
a first non-tubular portion (20) ) (Fig. 1 - - recessed shank end 20 into which elongated tissue repair device is inserted) located at the first end; and
a second non-tubular portion end (22) (Fig. 1 - - recessed shank end 22 into which elongated tissue repair device is inserted) located at the second end (O’Connor - - Col. 7, l. 4- 19).
It would have been obvious to one having ordinary art at the time of the applicant’s invention to modify the first and second ends of the suture associated with Walters to include a closely crimped portion at the first end and the second that seals .
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walters et al. (US Pub. No. 2005/0119696 A1) in view of O’Connor (US Pat. No. 5,450,860) and Frigstad et al. (US Pub. No. 2011/0108039 A1) as applied to claim 1 above, and further in view of Saint et al. (US Pub. No. 2009/0248071 A1).  Saint was cited in the Final Office Action, mailed 7/17/20.
Regarding claim 4, Walters in view of O’Connor and Frigstad disclose the apparatus of claim 1, but Walters in view of O’Connor and Frigstad does not disclose wherein the plurality of pores vary in pore size.  However, Saint teaches a tissue support comprising a woven mesh having a plurality of pores wherein the plurality of pores vary in pore size (P. [0418]).  It would have been obvious to one having ordinary skill in the art to modify the plurality of pores associated with Walters in view of O’Connor and Frigstad such that the plurality of pores vary in size because it would allow for areas of added porosity (Saint - - P. [0418]).  The motivation for modification .  
Claim 1- 2, 5, 7- 13 and 21- 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wert et al. (US Pub. No. 2005/0277985 A1) in view of Leung (US Pub. No. 2009/0228021 A1) and Frigstad et al. (US Pub. No. 2011/0108039 A1).  Wert was cited in the IDS filed 12/21/15.  Frigstad was cited in the Non-Final Office Action, mailed 06/06/19.
Regarding claim 1- 2, 5 and 21- 23, Wert discloses a medical device, comprising: 
an elongate mesh suture (10) (Figs. 2- 5) having a first end and a second end, the elongate mesh suture (10) comprising:
a tubular wall that defines a hollow core (14) (Figs. 2- 4) with a default cylindrical cross-sectional shape (See Fig. 2) (P. [0017]):
multiple pores extending through the tubular wall (P. [0017] - - because suture (10) is made of a hollow braid of fibers 12, multiple pores are interpreted as extending in and between fibers 12); and 
 a diameter in a range of approximately 1 mm to approximately 5 mm (P. [0017] - - a diameter between about 0.1 to about 0.999 mm falls within the claimed range of approximately 1 mm to approximately 5 mm because 0.999 mm is approximately 1 mm).
(claim 2) wherein the tubular wall of the elongate mesh suture extends along an entire length of the elongate mesh suture (See Fig. 4) (P. [0009]).
Wert does not disclose 
claim 1) a surgical needle;
a suture length;
(claim 5) a diameter in a range of approximately 2 mm to approximately 5 mm.
However, Leung teaches a suture (34) (Figs. 1- 4) having a suture body (46) (Figs. 1- 4) attached to a needle (54, 56) (Figs. 1- 4) at one or both ends (Ps. [0031], [0038])
(claim 1) a surgical needle (54, 56); and
an elongate suture (34) having a first end attached to the surgical needle (54, 56) and a second end located away from the surgical needle (54, 56), the elongate suture (34) comprising:
wherein the elongate suture (34) has a length of greater than or equal to approximately 20 centimeters and a diameter in a range of approximately 1 mm to approximately 5 mm (P. [0031] - - from about 0.001 mm to about 5.0 mm);
(claim 5) wherein the elongate suture has a diameter in a range of approximately 2 mm to approximately 5 mm (P. [0031] - - length range from 1 cm to about 30 cm and diameter range from about 0.001 mm to about 5.0 mm fall within applicant’s claimed ranges).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to dimension the elongate mesh suture associated with Walters such that it has the elongate mesh suture has a length of greater than or equal to approximately 20 centimeters and a diameter in a range of approximately 2 mm to approximately 5 mm because the ranges in length and diameter are well known in the 
Wert in view of Leung does not specifically disclose 
(claims 1- 2, 21- 23) a non-tubular portion.
(claims 1- 2, 21- 23) However, because the Leung discloses a needle attached at one or both of the ends 50, 52 of the suture portion 34 by means of adhesives, crimping, swaging, channel wrapping, heat shrinking, eyelet threading or the like (P. [0038]), it would have been obvious to one having ordinary art at the time of the applicant’s invention to modify the first and/or second ends of the suture associated with Wert to include a closely crimped portion that seals the circular cross-section until it forms a non-tubular portion because it would be a predictable result of crimping a circular portion to attach a first and/or second end to a needle.  Additionally, it is noted that the applicant’s invention similarly describes the non-tubular portion could be for attaching the first end 14a of the suture 14 to the needle 12 in P. [0040] of applicant’s Specification).
Wert in view of Leung is silent regarding 
(claim 1) the pore size.
However, Frigstad teaches a tissue ingrowth mesh material (74) (Fig. 18D), which is reasonably pertinent to the problem of providing tissue ingrowth, 
(claim 1) the ingrowth mesh material (74) having a pore size between 200 microns and 3 millimeters (P. [0057] - - between 200 and 600 microns is included in the range of between 200 microns and 3 millimeters);

Regarding claim 7, Wert in view of Leung and Frigstad disclose the apparatus of claim 1, Wert further disclosing wherein the elongate mesh suture (10) is constructed of a material selected from the group consisting of: polyethylene terephthalate, nylon, polyolefin, polypropylene, silk, polymers of p-dioxanone, co-polymers of p-dioxanone, s-caprolactone, glycolide, L(-)-lactide, D(+)-lactide, meso-lactide, trimethylene carbonate, polydioxanone homopolymer, and combinations thereof (P. [0020]).
Regarding claim 8, Wert in view of Leung and Frigstad disclose the apparatus of claim 1, Wert further disclosing wherein the tubular wall of the elongate mesh suture (10) is radially deformable from a first cross-sectional profile (Fig. 2) to a second cross-sectional profile (Fig. 3) when lateral stress is applied to the elongate mesh suture (10) (P. [0017]).
Regarding claim 9, Wert in view of Leung and Frigstad disclose the apparatus of claim 8, Wert further disclosing wherein the first cross-sectional profile (Fig. 2) is radially symmetric (P. [0017]).
Regarding claim 10, Wert in view of Leung and Frigstad disclose the apparatus of claim 9, Wert further disclosing wherein the second cross-sectional profile (Fig. 3) is at least partially collapsed (P. [0017]).
Regarding claim 11, Wert in view of Leung and Frigstad disclose the apparatus of claim 1, Wert further disclosing wherein the tubular wall of the elongate mesh suture (10) has a circular cross-sectional profile when in a non-stressed state (Fig. 2) (P. [0017]).
Regarding claims 12- 13, Wert in view of Leung and Frigstad disclose the apparatus of claim 1, but Wert does not disclose
(claims 12- 13) a barb anchor.
However, Leung teaches a suture (34) (Figs. 1- 4) having a suture body (46) (Figs. 1- 4) attached to a needle (54, 56) (Figs. 1- 4) at one or both ends (Ps. [0031], [0038])
(claim 12) further comprising an anchor (48) (Figs. 1- 4) attached to the second end of the elongate suture for preventing suture pull-through during use, at least a portion of the anchor (48) having a diameter that is larger than the diameter of the elongate suture (34);
(claim 13) wherein the anchor (48) is selected from the group consisting of a loop, a ball, a disc, a cylinder, a barb, and a hook (P. [0031] - - barb).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the suture associated with Wert to include anchors in the form of a barb onto the suture because the resists movement, when in the tissue, in an opposite direction from the in which the barb faces (Leung - - Ps. [0015]- [0016]).  .
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wert et al. (US Pub. No. 2005/0277985 A1) in view of Leung (US Pub. No. 2009/0228021 A1) and Frigstad et al. (US Pub. No. 2011/0108039 A1) as applied to claim 1 above, and further in view of Saint et al. (US Pub. No. 2009/0248071 A1).  Saint was cited in the Final Office Action, mailed 7/17/20.
Regarding claim 4, Wert in view of Leung and Frigstad disclose the apparatus of claim 1, but Wert in view of Leung and Frigstad does not disclose wherein the plurality of pores vary in pore size.  However, Saint teaches a tissue support comprising a woven mesh having a plurality of pores wherein the plurality of pores vary in pore size (P. [0418]).  It would have been obvious to one having ordinary skill in the art to modify the plurality of pores associated with Wert in view of Leung and Frigstad such that the plurality of pores vary in size because it would allow for areas of added porosity (Saint - - P. [0418]).  The motivation for modification would have been to allow for areas of increased tissue ingrowth, thereby provided those areas with increased tissue support (Saint - - P. [0418]).  
Claims 1- 2, 5, 7- 10, 12- 13 and 21- 23  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walters et al. (US Pub. No. 2005/0119696 A1) in view of Leung (US Pub. No. 2009/0228021 A1) and Frigstad et al. (US Pub. No. 2011/0108039 A1).  
Regarding claims 1 and 5, Walters discloses a medical device comprising: 

an elongate mesh suture (100) (Figs. 1- 2, 4- 7) having a first end (E1) (See Annotated Fig. 5B - - below dashed line) attached to the surgical needle (150) and a second end (E2) (See Annotated Fig. 5B - - above dashed line) located away from the surgical needle (150), the elongate mesh suture (100) comprising: 
a tubular wall (110, 120, 130) (Fig. 3) (P. [0019] - - plurality of filaments braided around mandrel form tubular wall) that defines a hollow core (102) (Fig. 2) with a default cylindrical cross-sectional shape (See Fig. 2) (P. [0018] - - an empty bore 102 that takes a flattened sleeve-like shape with an annular cross-section when removed from a mandrel is interpreted as a default elliptical cylindrical cross-sectional shape);
multiple pores extending through the tubular wall (See Fig. 3) (Ps. [0019]- [0020] - - braiding of filaments at angles in orderly patterns shown in Fig. 3 create pores, gaps, openings or interstices); and
wherein the elongate mesh suture has a diameter in a range of approximately 1 mm to approximately 5 mm (See Fig. 2) (P. [0020] - - flattened width, “w” of about 0.045 inches (1.43 mm) is interpreted as “a diameter” out of many possible diameters).
(claim 2) wherein the tubular wall of the elongate mesh suture extends along an entire length of the elongate mesh suture (See Fig. 2) (P. [0018]).
Walters does not disclose 
(claim 1) a suture length;
(claim 5) a diameter in a range of approximately 2 mm to approximately 5 mm.

(claim 1) an elongate suture (34) having a first end attached to the surgical needle (54, 56) and a second end located away from the surgical needle (54, 56), the elongate suture (34) comprising:
wherein the elongate suture (34) has a length of greater than or equal to approximately 20 centimeters and a diameter in a range of approximately 1 mm to approximately 5 mm (P. [0031] - - from about 0.001 mm to about 5.0 mm);
(claim 5) wherein the elongate suture has a diameter in a range of approximately 2 mm to approximately 5 mm (P. [0031] - - length range from 1 cm to about 30 cm and diameter range from about 0.001 mm to about 5.0 mm fall within applicant’s claimed ranges).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to dimension the elongate mesh suture associated with Walters such that it has the elongate mesh suture has a length of greater than or equal to approximately 20 centimeters and a diameter in a range of approximately 2 mm to approximately 5 mm because the ranges in length and diameter are well known in the art as being of dimensions that would have yielded suitable, predictable results when suturing tissue (Ps. [0005],[0031]).  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Walters in view of Leung does not specifically disclose 
(claims 1- 2, 21- 23) a non-tubular portion.

Walters in view of Leung is silent regarding 
 (claim 1) the pore size.
However, Frigstad teaches a tissue ingrowth mesh material (74) (Fig. 18D), which is reasonably pertinent to the problem of providing tissue ingrowth, 
(claim 1) the ingrowth mesh material (74) having a pore size between 200 microns and 3 millimeters (P. [0057] - - between 200 and 600 microns is included in the range of between 200 microns and 3 millimeters);
It would have been obvious to one having ordinary skill in the art at the time the applicant’s claimed invention was made to modify the pore size of the device associated with Walters in view of Leung to be between 200 and 600 microns as taught by Frigstad because that pore size provides sufficient permeability to allow for tissue in-growth, thereby facilitating epithelialization (Frigstad - - P. [0046]).  The motivation for the 
Regarding claim 7, Walters in view of Leung and Frigstad disclose the apparatus of claim 1, Walters further disclosing wherein the elongate mesh suture (100) is constructed of a material selected from the group consisting of: polyethylene terephthalate, nylon, polyolefin, polypropylene, silk, polymers p-dioxanone, co-polymer of p-dioxanone, £-caprolactone, glycolide, L(-)-lactide, D(+)-lactide, meso-lactide, trimethylene carbonate, polydioxanone homopolymer, and combinations thereof (P. [0021] - - nylon, silk).
Regarding claim 8, Walters in view of Leung and Frigstad disclose the apparatus of claim 1, Walters further disclosing wherein the tubular wall of the elongate mesh suture (100) is radially deformable from a first cross-sectional profile (Fig. 2) to a second cross-sectional profile (Fig. 7) when lateral stress is applied to the elongate mesh suture (100) (P. [0024]).
Regarding claim 9, Walters in view of Leung and Frigstad disclose the apparatus of claim 8, Walters further disclosing wherein the first cross-sectional profile (Fig. 2) is radially symmetric (Fig. 2) (P. [0018] - - an ellipse is radially symmetric).
Regarding claim 10, Walters in view of Leung and Frigstad disclose the apparatus of claim 9, Walters further disclosing wherein the second cross-sectional profile (Fig. 7) is at least partially collapsed (P. [0024]).
Regarding claim 12, Walters in view of Leung and Frigstad disclose the apparatus of claim 1, Walters further disclosing further comprising an anchor (140) (Fig. 4) attached to the second end of the elongate mesh suture (E2) for preventing suture 
Regarding claim 13, Walters in view of Leung and Frigstad disclose the apparatus of claim 1, Walters further disclosing wherein the anchor (140) is selected from the consisting of a loop, a ball, a disc, a cylinder, a barb, and/or a hook (See Fig. 4 - - barb or hook)  (P. [0023]).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walters et al. (US Pub. No. 2005/0119696 A1) in view of Leung (US Pub. No. 2009/0228021 A1) and Frigstad et al. (US Pub. No. 2011/0108039 A1) as applied to claim 1 above, and further in view of Saint et al. (US Pub. No. 2009/0248071 A1).  Saint was cited in the Final Office Action, mailed 7/17/20.
Regarding claim 4, Walters in view of Leung and Frigstad disclose the apparatus of claim 1, but Walters in view of Leung and Frigstad does not disclose wherein the plurality of pores vary in pore size.  However, Saint teaches a tissue support comprising a woven mesh having a plurality of pores wherein the plurality of pores vary in pore size (P. [0418]).  It would have been obvious to one having ordinary skill in the art to modify the plurality of pores associated with Walters in view of Leung and Frigstad such that the plurality of pores vary in size because it would allow for areas of added porosity (Saint - - P. [0418]).  The motivation for modification would have been to allow for areas of increased tissue ingrowth, thereby provided those areas with increased tissue support (Saint - - P. [0418]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frazier (US Pat. No. 4,034,763) is considered pertinent because it discloses a hollow loosely woven suture having sufficient microporosity so that it can and will be penetrated with newly formed tissues after its emplacement in the body (Col. 2, l. 22- 30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/K.R/           Examiner, Art Unit 3771  

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771